UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6148



ALONZO KEVIN BIRCHEAD,

                                             Petitioner - Appellant,

          versus

EARL BRESHEARS, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CA-95-1063-L)


Submitted:   April 16, 1996                    Decided:   May 7, 1996


Before WIDENER, ERVIN, and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Alonzo Kevin Birchead, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. We also find that even if a part of Appellant's insufficient

evidence claim is not procedurally defaulted it is without merit.
Accordingly, we deny a certificate of probable cause to appeal and

dismiss the appeal on the reasoning of the district court. Birchead
v. Breshears, No. CA-95-1063-L (D. Md. Jan. 19, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2